EXHIBIT 3.2 BY-LAWS OF SCHAWK, INC.* ARTICLE I OFFICES SECTION 1.REGISTERED OFFICE.The registered office of the corporation shall be in the City of Wilmington, County of New Castle, State of Delaware, and the address of the registered office may be changed from time to time by the Board of Directors. SECTION 2.OTHER OFFICES.The corporation may have such other offices, either within or without the State of Delaware, as the business of the corporation may require from time to time. ARTICLE II STOCKHOLDERS SECTION 1.ANNUAL MEETING.The annual meeting of the stockholders shall be held on the first Wednesday in May in each year, beginning with the year 1971, at the hour of 1:00 P.M., for the purposes of electing directors and for the transaction of such other business as may come before the meeting.If the day fixed for the annual meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day.If the election of directors shall not be held on the day designated herein for any annual meeting, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a meeting of the stockholders as soon thereafter as conveniently may be.Election of directors need not be by written ballot. SECTION 2.SPECIAL MEETINGS.Special meetings of the stockholders may be called by the President, and shall be called by the President at the request in writing of a majority of the Board of Directors or by the holders of a majority of the outstanding stock of the corporation.All such requests shall state the purpose of the proposed meeting. SECTION 3.PLACE OF MEETING.The Board of Directors may designate any place, either within or without the State of Delaware, as the place of meeting for any annual meeting or for any special meeting called by the Board of Directors.A waiver of notice signed by all stockholders may designate any place, either within or without the State of Delaware, as the place for the holding of such meeting.If no designation is made, or if a special meeting be otherwise called, the place of meeting shall be the registered office of the corporation in the State of Delaware, except as otherwise provided in Section5 of this article. *Name changed from Filtertek, Inc. to Schawk, Inc. on December30, 1994.
